DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility.
The claimed invention’s cooling and heating utility lacks a credible utility or a well-established utility. The stated utility of the application is allowing electrons or ions to be in the near-field region of each other in order to provide a cooling and heating effect. This is not a well-established utility, since such a phenomenon is not discussed anywhere in the relevant scientific literature. Further, one of ordinary skill in the art would have substantial reason to doubt the objective truth of the statements in the disclosure relied upon for enabling support of the instant claims’ utility. 
	As stated in the specification, the invention produces cooling by:

…the interior of the sealed container is filled with an electron gas, and the light source produces incident light, under the irradiation of the incident light, electrons will be forced to vibrate and behave similarly to vibrating electric dipoles, and Instant paragraph 4

The above description does not describe cooling. Assuming that two vibrating electrons are somehow attracted to each other, this attraction would not change the kinetic energy of the system. There would still be the same mass, and the average velocity would be the same. Thus, the average kinetic energy would remain the same. Since the kinetic energy of the system is not changed, the temperature of the system is not changed.
Further, the mechanism proposed by the applicant to accomplish cooling, i.e., “near-field energy of vibrating electrons of cooling and heating”, is not known outside of the instant inventor’s work. It is well established that ions and electron interact with particles.1 However, scientific literature is bereft of any relevant discussion of the use of “near-field energy of vibrating electrons of cooling and heating.” The literature defines a “near-field” as:
[T]he extension outside a given material of the field existing inside this material. Basically, it results from the linear, homogeneous and isotropic properties of the space–time that impose a continuous variation of field amplitudes and energies across the interfaces. In most cases, the amplitude of the 2

Such a definition is not applicable to electron or ions, since neither such particle has an internal field that could extend outside the particle. Instead, electrons or ions only experience the near-field of a material with which they are interacting.3 
To support the claims of near-field energy cooling and heating of vibrating electrons and ions, applicant provides equations (4)-(6). These equations are essential to the claimed cooling and heating utilities, since it is solely through these equations that applicant provides evidence of the invention’s utility. None of the equations at issue finds support in any literature outside of that published by the instant inventor. The equations at issue appear to be some interpretation of an electron as an electric dipole in spherical coordinates when interacting with incident light. However, these equations are inconsistent with recognized dipole equations since the instant equations describe the electric dipole generated by a single electron, whereas the prior art and the field at large recognizes dipoles to consist of two point charges, thus di-pole. One electron cannot provide two point charges, since electrons, by definition, are not two point charges. Further, these equations directly contradict the equations recognized and used in the art to describe either long-range or short-range electron-electron coulomb interactions.4 Since one of ordinary skill in the art would defer to the accepted equations to describe the claimed interactions, it is unlikely that one would also accept the contradictory equations proffered by the applicant as objectively true. 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement. Specifically, because the 
Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The instant claims recite “a near-field energy of the charged particles provides cooling and heating effect.” For the reasons set forth in the above utility rejection, one of ordinary skill would deny the objective truth of near-field energy providing cooling in charged particles. As such, one of ordinary skill in the art would also deny that the inventor possessed the invention at the time of filing.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claims recite, “the near-field of each other” and “the near-field energy.” Neither phrase has proper antecedent basis in the claims. Further, both phrases lack any meaning in the 

Conclusion


                                                                                                                                                                                                       Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782.  The examiner can normally be reached on M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Principles of Radiation Interactions” retrieved from https://ocw.mit.edu/courses/nuclear-engineering/22-55j-principles-of-radiation-interactions-fall-2004/lecture-notes/ener_depo_photon.pdf, retrieved 6/4/20.
        2 Girard, Christian, Christian Joachim, and Sébastien Gauthier. "The physics of the near-field." Reports on Progress in Physics 63.6 (2000): 893.
        3 Id. at Fig. 7
        4 Toulouse, Julien, Francois Colonna, and Andreas Savin. "Long-range–short-range separation of the electron-electron interaction in density-functional theory." Physical Review A 70.6 (2004): 062505.